DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/25/2021 has been entered.
Status of Claims
Claims 12-20 are cancelled. Claims 1, 3, 6, 9, 10 and 11 are amended, wherein claim 1 is independent claims. Claims 1-11 are currently examined on the merits.
Specification
The amendment filed 11/25/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: in the replacement sheet for FIG. 1, the applicants newly added two illustrating rectangles 121A and 121B to respectively represent “a seed crystal” and “a source material”. However the two rectangles are not presented in the specification as originally filed; also it appears that the seed crystal 121A and the source material 121B represented by the two rectangles are floating in the reaction cell; how can it be? Applicant is required to provide appropriate correction in the reply to this Office Action. No new matter can be introduced.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “seed crystal”, “source 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al (US 20010000864 A1, “Shiomi”) in view of Hatada et al (JP 2013075793 A, machine translation, “Hatada”) and Kazunari Sakata (US 5207578 A, “Sakata”).
Regarding claim 1, Shiomi (entire document) teaches a method comprising positioning cylindrical RF induction coils 17(17a/17b/17c)/37(37a/37b) (having a height) positioned coaxially with a quartz vacuum chamber 8/36 (figs 1-4, 0056-0057, 0063. 0065, 0084-0085, 0088, 00900056 and 0084); proving a container/crucible 3/23 (reaction cell) and the container/crucible 3/23 (reaction cell) defining an axial length/height measured as the reaction cell/crucible/container height along its axis of rotational symmetry (e.g., a height/length of the container/crucible 3/23) (figs 1 and 3, 0053, 0054, 0056-0058, 0063, 0078-0080 and 0082); loading the container/crucible 3/23 (reaction cell) with a seed crystal 11/33 and source material 12/28 (figs 1 and 3, 0053, 0054, 0056-0058, 0063, 0078-0080 and 0082); arranging heat shields 6/35 (insulation) around the reaction cell/crucible (0040-0041, 0055-0056, 0068, 0083-0084, 0094) for generating a temperature difference (thermal gradient) inside the reaction cell/crucible (0016, 0020, 0021, 0033 and 0035); placing the reaction cell/container/ crucible 3/23 on a support 5/25 inside the quartz vacuum chamber 8/36 (0053, 0057, 0078 and 0079); and the container/crucible 3/23 is positioned co-axially with the RF work coils 17/37, coaxially to the quartz vacuum chamber 8/36, and at the center of the coil with respect to its axial length (figs 2 and 4).
Shiomi (figs 1-4) teaches the reaction cell/crucible 25 (having a height along the axis of rotational symmetry) and the cylindrical RF induction coil 37 (having a height along the axis of rotational symmetry) as addressed above, but does not explicitly teach a ratio of the height of the cylindrical RF induction coil to the height (axial length) of the reaction cell/ crucible being from 2.5 to 4.0, and the cylindrical RF induction coil for generating an 
Shiomi further teaches that the support 5/25 is a cylindrical support (in form of a tubular pedestal) configured to be movable up and down (along the axis of the reaction cell/crucible), but does not explicitly teach the support connected with a bottom base plate configured for contacting and sealing a bottom opening of the quartz vacuum chamber. However it is a known practice that a disk-like cap 16 is moved by a drive means for contacting and air-tightly closing (sealing) a bottom opening of a quartz process chamber/tube 3 as taught by Sakata (fig 3, col 3 lines 25-27; col 4 lines 39-40; col 5 lines 20-23). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/ Hatada per 
Furthermore, it is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  
Regarding claim 2, Shiomi/Hatada/Sakata teaches the arranging insulation comprises arranging the insulation/shield made of graphite (Shiomi 0040-0041, 0053, 0055, 0068, 0077-0078, 0083, claims 20 and 21; Hatada 0031). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.).
Regarding claim 5, Shiomi/Hatada/Sakata teaches the support supporting the reaction cell inside the quartz vacuum chamber as addressed above, and further teaches that  the reaction cell being positioned axially centrally to the axis of rotational symmetry (Shiomi figs 1-4; Hatada fig 3), similar structural arrangements as instantly claimed; it is reasonably expected that the configuration of Shiomi/Hatada/Sakata is capable of performing the instantly claimed functions of “does not absorb energy from the electromagnetic field”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 . 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/ Hatada/Sakata as applied to claim 1 above, and further in view of Pichel et al (US 4823735 A, “Pichel”).
Regarding claim 3, Shiomi/Hatada/Sakata teaches the quartz vacuum chamber as addressed above, but does not explicitly teach forcing air flow around exterior wall of the quartz vacuum chamber. However Pichel (entire document) teaches a method, wherein the walls of the reactor is coupled to air pump(s) for providing forced air flow against the walls by a chimney/conduit (col 2 lines 7-11 and col 5 line 61 to col 6 line 15). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/Hatada/Sakata per teachings of Pichel in order to effectively cool wall of the reactor and provide suitable conditions for growing a crystal (Pichel col 1 lines 6-10, col 2 lines 7-11 and col 5 line 61 to col 6 line 15).
Regarding claim 4, Shiomi/Hatada/Sakata teaches the quartz vacuum chamber as addressed above, but does not explicitly teach a water jacket positioned on exterior wall of the quartz vacuum chamber. However Pichel (entire document) teaches a method, wherein exterior wall of the reactor comprises coils 24 and water is pumped through the coils (col 3 lines 55-58). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/Hatada/Sakata per teachings of Pichel in order to keep the outer portion of the apparatus from overheating (Pichel col 3 lines 55-58).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/Hatada/ Sakata as applied to claim 1 above, and further in view of Hirose et al (US 20120025153 A1, “Hirose”).
Regarding claim 6, Shiomi/Hatada/Sakata does not explicitly teach rotating the reaction cell during growth process of the semiconductor crystal. However it is a known practice that the grown crucible/reaction cell is rotating during growth process of semiconductor crystal. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/Hatada/Sakata per teachings of Hirose in order to provide a semiconductor crystal having reduced dislocation (Hirose 0025 and 0042).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/Hatada/ Sakata as applied to claim 1 above, and further in view of D’Evelyn et al (US 20050087753 A1, “D’Evelyn”).
Regarding claim 7, Shiomi/Hatada/Sakata teaches a pyrometer for measuring the temperature (Shiomi 0053, 0057, 0078, 0082), but does not explicitly teach that the pyrometer a fiberoptic pyrometer. However it is a known practice that optical fiber coupled to optical pyrometers are commonly used for measuring temperatures during the process of growing crystals as taught by D’Evelyn (0054). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/Hatada/Sakata per teachings of D’Evelyn in order to provide a suitable temperature monitoring device and provide suitable thermal conditions for growing crystal having improved quality (D’Evelyn 0054).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/ Hatada/ Sakata/ D’Evelyn as applied to claim 7 above, and further in view of James (US 5219226 A1, “James”). 
Regarding claim 8, Shiomi/Hatada/Sakata/D’Evelyn teaches the fiberoptic pyrometer as addressed above, but does not explicitly teach fiberoptic pyrometer head to an X-Y .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/Hatada/ Sakata as applied to claim 1 above, and further in view of Ishibashi (US 20130256700 A1, “Ishibashi”).
Regarding claim 9, Shiomi/Hatada/Sakata teaches that an obtained semiconductor crystal is sliced (Hatada 0047,0063 and 0068), but does not explicitly teach a multiwire slicing system. However it is known in the art that slicing of an ingot is performed using a multiwire saw as taught by Ishibashi (0096, 0121, 0122). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/Hatada/Sakata per teachings of Ishibashi in order to provide a substrate having a stabilized surface and improve yield of semiconductor device characteristics (Ishibashi 0002 and 0007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/ Hatada/ Sakata as applied to claim 1 above, and further in view of  Powell et al (US 20070209577 A1, “Powell”).
Regarding claim 10, Shiomi/Hatada/Sakata teaches loading the reaction cell with the seed crystal and source material as addressed above, but does not explicitly teach a 100 mm 4H-SiC seed. However it is a known practice that a 4H-SiC seed having a diameter of 100 mm is used for growing a crystal as taught by Powell (0026, 0030, 0031 and 0043). Therefore it would have been obvious that one of ordinary skill in the art before the effective .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi/ Hatada/ Sakata as applied to claim 1 above, and further in view of  Loboda et al (US 20120114545 A1, “Loboda”).
Regarding claim 11, Shiomi/Hatada/Sakata teaches that the crystal grown is in a nitrogen gas atmosphere (Hatada 0018, 0042), but does not explicitly teach doping a semiconductor crystal during growth with nitrogen to generate resistivity of from 0.016 to 0.028 Ohm-cm. However it is known practice that resistivity of formed/nitrogen doped semiconductor crystal in a reaction cell is 0.025 ohm-cm as taught by Loboda (0033, 0036 and 0037). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shiomi/Hatada/Sakata per teachings of Loboda in order to provide a semiconductor material being conducting (Loboda 0033).
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive because the arguments do not apply to combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714